NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     OCT 20 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50305

                Plaintiff - Appellee,            D.C. No. 2:11-cr-00262-GHK

    v.
                                                 MEMORANDUM*
RICHARD ALBERT WUERFEL,

                Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Central District of California
                       George H. King, Chief Judge, Presiding

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

         Richard Albert Wuerfel appeals from the district court’s judgment and

challenges the 72-month sentence imposed following his guilty-plea conviction for

possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wuerfel contends that the district court erred by failing to consider his

sentencing arguments and the 18 U.S.C. § 3553(a) factors adequately, and to explain

the sentence. This claim fails. The record reflects that the court considered the

section 3553(a) factors and Wuerfel’s arguments, and thoroughly explained the

sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Wuerfel next contends that the district court erred by applying an obstruction

of justice enhancement under U.S.S.G. § 3C1.1. In light of the record, including

Wuerfel’s statement at the sentencing hearing, the district court did not clearly err in

concluding that Wuerfel acted willfully to obstruct justice. See United States v.

Gardner, 988 F.2d 82, 83 (9th Cir. 1993) (per curiam).

      Lastly, Wuerfel contends that his sentence is substantively unreasonable.

He argues that the Guidelines range was unreasonable in view of the mitigating

factors surrounding his decision to abscond and the alleged excessiveness of the

child pornography sentencing enhancements. The district court took into account

Wuerfel’s policy challenge to the child pornography Guidelines and his mitigating

circumstances. The below-Guidelines sentence is substantively reasonable.          See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.

                                           2                                    14-50305